Citation Nr: 1401421	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for migraines in excess of 10 percent prior to April 26, 2012 and in excess of 30 percent from April 26, 2012. 

2.  Entitlement to an initial disability rating for acid reflux in excess of 10 percent prior to April 29, 2011 and in excess of 30 percent from April 29, 2011.

3.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

4.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.

5.  Entitlement to an initial compensable disability rating for tinea pedis.

6.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease, status post arthroscopy.

7.  Entitlement to an initial compensable disability rating for residual left knee scars, status post arthroscopy.

8.  Entitlement to service connection for right knee arthritis.

9.  Entitlement to service connection for a sinus condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1987 to September 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, Roanoke, Virginia and Columbia, South Carolina.

The Board has reviewed and considered all of the records contained in the Veteran's Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

A review of VA outpatient treatment records in the Veteran's Virtual VA file shows that in October 2011 the Veteran stated that he had received treatment for his migraines through Tricare.  After a review of the claim file, it is unclear whether all of the Tricare treatment records have been obtained.  Therefore, on remand, the RO should ensure that any outstanding Tricare treatment records have been obtained and associated with the claim file.  Moreover, the file reflects that the most recent VA outpatient treatment records associated with the claim file are form April 2012.  To ensure all relevant records are associated with the claim file, the RO should obtain all VA outpatient treatment records from April 2012 to the present. 

Additionally, the Veteran through his representative has argued that the service connected acid reflux, tinea pedis, left knee degenerative joint disease and left knee scars have worsened since the last VA examination.  The most recent VA examination of record is from April 2012.  Considering it has been almost 2 years since the most recent VA examination and the claims of worsening of the conditions, the Board feels new examinations are warranted to properly assess the current level of severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he provide the dates of any Tricare treatment received for any of the disabilities subject to this appeal.  After the Veteran has identified the dates of treatment, the RO/AMC should ensure that any outstanding treatment records are obtained and associated with the claim file.

2.  The RO/AMC should obtain and associate with the claim file any VA outpatient treatment records for the treatment of any of the disabilities subject of this appeal from April 26, 2012 to the present. 

3.  After the development in (1) and (2) above has been completed, the RO/AMC should schedule the Veteran for appropriate VA examinations to assess the current level of severity of the Veteran's (1) acid reflux, (2) tinea pedis, (3) degenerative joint disease of the left knee and (4) scars on the left knee.  The examiner should be given access to the Veteran's Virtual VA file and a copy of the paper file should be provided.  The examiner must note that a review of both the electronic and paper files was conducted.  

All indicated studies, including x-rays and range of motion studies in degrees, should be performed as needed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

In regards to the left knee, the examiner should note the degree of severity of any instability or subluxation of knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). T he examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

In regards to the scars, the examiner should assess the severity of any scars of the left knee, including the size of each scar and such findings as pain, tenderness, tissue loss, induration, keloid formation, and limitation of motion, and any other findings that are relevant. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


